Sir, at the outset I wish to extend to you my 
sincere felicitations on your unanimous ejection 
as President of the General Assembly. Your 
ejection bears testimony to the recog¬nition and 
respect that you enjoy as a diplomat of 
outstanding ability. Under your presidency, I am 
con¬fident that the Assembly will be able to 
complete its work successfully and with 
distinction. Your election is also an added honor 
to your country, with which Malaysia enjoys 
friendly relations. In welcoming your election, I 
wish also to pay a sincere tribute to Mr. 
Kittani, the outgoing President, on the 
outstanding manner in which he conducted the 
thirty-sixth session of the General Assembly.
3.	Since the General Assembly last met, the 
interna¬tional situation has not improved. On the 
contrary, it has deteriorated even further. The 
world continues to remain in the grip of crises 
of various kinds stemming from unresolved 
political and military con¬flicts, economic 
stagnation and recession, widespread poverty and 
privation, and various inequities, all of which 
seem to defy solution. Through all this there is 
continued escalation of armaments, consuming 
enormous funds and resources and threatening 
mankind with destruction and possibly extinction. 
The General Assembly, meeting against this 
backdrop, must get the full backing of the 
Members so as to reassert the authority of the 
United Nations and play a truly effective role.
4.	As we look around us, we have to admit 
that this time international law and order has 
truly broken down. Might is now the only thing 
that is right. Weak coun¬tries like Afghanistan, 
Kampuchea and Lebanon are trodden upon by this 
boots of invading armies as the rest of the world 
stands by. The economies of the poor nations are 
wrecked by recession resulting from man-made 
policies in the powerful commercial and financial 
centers of the world. The pleas of the poor are 
but secondary subjects for discussion by the rich 
as they meet to plan their own world in places 
like Cancun and Versailles. And in Lebanon, 
thousands of Palestinians are murdered in the 
name of security for the Israelis and their 
cohorts.
5.	There was a time when the United Nations 
sent a multinational force to stop an invasion 
and it did in fact succeed. But now it is 
helpless. Resolution after resolution is adopted 
by the various United Nations committees, but the 
invasions, the atrocities and the economic 
bullying go on. The credibility of the United 
Nations is indeed at its lowest ebb, and we who 
are weak and small live in real fear—fear for our 
independence, our well-being and even our lives.
6.	The need to restore faith in the United 
Nations is very pressing. The United Nations must 
regain its credibility. I should like to say that 
countries like Malaysia must help to restore the 
trust and confidence of the international 
community in the Organization's ability to play a 
constructive role in resolving problems and 
crises and in maintaining world peace and 
stability, but that would be pure rhetoric. What 
is needed is the full backing of the powerful 
nations. They must revitalize the Organization 
which they created. They must breathe life into 
it by abiding by its decisions and lending it 
their weight.
7.	In South-East Asia, the Kampuchean 
problem continues to pose a threat to peace and 
security. Three times the General Assembly has 
called for the total withdrawal of foreign forces 
and the exercise of self- determination by the 
Kampuchean people. The International Conference 
on Kampuchea laid down the principles for a 
political settlement of the problem. But again 
those who are in a position to help achieve this 
political settlement have shown little concern 
for the accepted norms of international practice.
8.	The foreign military invasion and 
continued occupation of Kampuchea is a crime 
against the Kampuchean people and a threat to 
regional peace and security. It has brought in 
its wake big-Power rivalry into a region where 
five peace-loving nations have agreed to a 
concept of a zone of peace, freedom and 
neutrality. Members of the Association of South 
East Asian Nations find in the Kampuchean problem 
an insurmountable obstacle to their cherished 
dream of a conflict-free neutral area.
9.	The world must give serious attention to 
the situa¬tion in Kampuchea before big-Power 
rivalry escalates into open confrontation, for 
when this happens, the United Nations will once 
again be powerless to do anything. The Members of 
the United Nations must act while there is still 
time for them to do so. They must give their 
stamp of approval to the valiant coalition that 
has been formed.
10.	In consonance with the efforts for a 
peaceful settlement, Malaysia and ASEAN are 
extremely gratified with the agreement reached 
among the three resistance groups of Kampuchea to 
join hands in the coalition in which His Highness 
Prince Sihanouk has assumed the presidency of the 
Government of Demo¬cratic Kampuchea. The 
determination, wisdom and, above all abiding 
sense of patriotism of the three leaders, in 
standing together to restore freedom and honor to 
their country, deserve our profound admiration. 
Malaysia welcomes this development, as it is a 
positive and important step towards the 
attain¬ment of a political solution. Malaysia 
feels honored for having been able on 22 June 
1982 to act as host during the historic signing 
of the declaration estab-lishing the coalition by 
His Highness Prince Sihanouk, Mr. Son Sann and 
Mr. Khieu Samphan. I am indeed happy about the 
presence and participation at this session of His 
High¬ness Prince Norodom Sihanouk, President of 
Demo¬cratic Kampuchea and the beloved leader of 
the Kampuchean people. I hope that the Assembly 
will respond appropriately and positively to his 
noble cause. We await with keen anticipation his 
triumphant return to Kampuchea to restore the 
freedom and inde¬pendence of that country and the 
honor and dignity of the Kampuchean people.
11. In West Asia, the situation has also taken a 
turn for the worse since the thirty-sixth session 
of the General Assembly. Since the Palestinians 
were evicted from their homeland, they have been 
forced to move from one refuge to another 
countless times. Their rights us a people are 
still being denied. They are not even treated as 
humans, as the brutal massacres in Lebanon amply 
demonstrate.
12. We remember vividly the horrors of Belsen, 
Dachau and other Nazi concentration camps of the 
Second World War. We know of the sufferings of 
the Jewish people then and the pogroms of 
centuries past. We were appalled at those 
atrocities. Nevertheless, nobody—not even a 
people that has suffered as much as the Jews 
have—has the right to inflict upon others the 
horrors of Sabra and Shatila. The Palestinians 
and the Lebanese were not responsible for Belsen 
or Dachau. Has the international community lost 
its conscience that it could stand aloof while 
such horrors were perpetrated against the 
helpless and the innocent? In order to assuage 
the conscience of the anti-Semites, the land of 
the Palestinians has already been taken away from 
them to create a Jewish home-land. Must the 
Palestinians now be butchered and driven from 
refuge to refuge? Must they also be exterminated? 
We understand the conscience which bothers the 
people that were once cruel to the Jews. We 
understand their need to make amends for their 
past misdeeds. But are we going to condone 
massacres because we or, rather, the powerful 
nations of the world are unwilling to hurt the 
feelings of the Jews? Some may think that the 
massacres in the Sabra and Shatila camps will 
satiate the Israelis and that they will go back 
to their Israel. This can only be a wrong 
assumption. Recent history has shown, and the 
Israeli Prime Minister has admitted, that Israel 
never really fought in self-defense. It attacks 
at the slightest provocation—even imagined 
provocation. The neighbors of Israel are going to 
be under constant threat and again and again they 
will be invaded, and atroc¬ities committed 
against them. In the interest of Israeli 
security, there will be no security for its 
neighbors. Can we accept that only the security 
of Israel is important and that its Arab 
neighbors have no right to security?
13.	Israel is a bully. If it were any bigger 
or stronger, the world would not be safe. I 
should therefore like to call upon the United 
States, as the main supplier of weapons to 
Israel, to reconsider its position. Those weapons 
are for nothing less than murder. Apart from its 
systematic and premeditated use of lethal and 
sadistic weapons on occupied Palestine and Arab 
territories, Israel continues to propagate the 
myth of the non-existence of the Palestinian 
people, thereby frustrating all peaceful efforts 
to find adjust and enduring settlement of the 
West Asian conflict. Indeed, the lesson we have 
learned from the Israeli invasion of neighbouring 
Lebanon and the destruction of Beirut is that, if 
Israel is not stopped, the West Asia problem will 
not only continue but also escalate until we are 
all swallowed up in the conflagration. At this 
point, I wish to pay homage to the valiant 
Palestinian freedom fighters for their 
outstanding qualities of fortitude, patriotism 
and courage in the face of overwhelming odds in 
their just struggle for their inalienable rights. 
I also take this opportunity to salute Chairman 
Yasser Arafat for his statesmanship, foresight 
and courage in leaving Beirut in order to spare 
the civilian population of that city continued 
Israeli savagery. Unfortunately, the sacrifice 
made by the Palestine Liberation Organization 
[PLO] has been in vain.
14.	Malaysia would also like to welcome the 
initiative taken recently at Fez by the Arab 
leaders at the Twelfth Arab Summit Conference, 
which reflects the reasonableness of their stand 
as much as their courage, statesmanship and, 
above all, their reaffirmation of their 
commitments to the Charter of the United Nations 
and to regional and international peace and 
security. This initiative presents to the 
interna¬tional community a formula which will 
enable the Palestinians to return to their homes 
and freely exercise their God-given inalienable 
rights in their own home¬land, Palestine. The 
Israelis have of course rejected the proposal 
outright. The world and the supporters of Israel 
must prevail upon that habitually intransigent 
country to return to sanity and the ways of 
civilization.
15.	In Afghanistan, too, we continue to 
witness another example of the blatant use of 
force. There, too, we continue to find the misery 
and the travails of a people locked in an unequal 
struggle to preserve their faith, national 
identity and character, their sovereignty, 
dignity and freedom.
16.	Indeed, the situation within Afghanistan, 
and that of the 3.5 million refugees forced into 
exile in neigh¬bouring countries have given cause 
for unprecedented anxiety, particularly for weak 
and small nations of the world. To these nations, 
the continuance of the Afghan nationalist 
struggle is crucial. It is incumbent on the 
international community to see that this struggle 
succeeds.
17.	We in Malaysia are fully committed to the 
restora¬tion of the lawful rights of the Afghan 
people, including their right to determine for 
themselves their future, free from coercion, and 
to the return of the Afghan refugees to their 
homes in safety and with honor.
18.	We support the efforts of the 
Secretary-General in initiating indirect talks 
with the parties concerned to find a political 
solution consistent with the United Nations and 
resolutions of the Organization of the Islamic 
Conference on the Afghan problem.
19.	It is disconcerting that the war between 
Iraq and Iran continues to rage. The conflict has 
gone on, far too long. It has taken a heavy toll 
in lives lost, in property destroyed, in wounds 
inflicted and in human misery. We must all 
therefore apply ourselves earnestly to the task 
of reconciling the two countries in the interests 
of the peoples of those countries themselves and 
those of the world at large. The fact is that 
there can be neither victor nor vanquished in 
this conflict.
20.	Malaysia enjoys close and cordial 
relations with both Iran and Iraq and we 
therefore implore them to cease fighting and to 
accept mediation and reconcilia¬tion so that an 
honorable and enduring solution can be found.
21.	My Government abhors South Africa's 
inhuman policy of apartheid. It is a travesty of 
justice and an affront to human dignity coupled 
with the Pretoria regime's deliberate and 
provocative armed incursions into neighbouring 
States, constitutes a major cause of tension and 
instability, not only in Africa, but throughout 
the world. Malaysia will con¬tinue fully to 
support the cause of the oppressed people of 
South Africa in their struggle for equality, 
justice and dignity, and against those who 
champion human rights, or claim to do so, would 
do better to condemn the Pretoria regime, and 
treat it like the freak it is.
22.	Another area of great concern to us is 
the problem of drug abuse. The world community 
has for a long time treated the drug problem as a 
social problem akin to poverty, slavery, child 
abuse and other social ills. In fact, drug 
addiction is all those social ills rolled into 
one. The youths afflicted with this problem are 
mental slaves with deviant tendencies who are 
per¬manently impoverished. The problem must be 
tackled at its source, and this can be done only 
if the United Nations acts positively. Failure to 
arrest this spreading scourge will destroy whole 
generations to come.
23.	The age of empires and imperial Powers is 
practically over, but the world has not as yet 
become a better place for the previously 
colonized. There are many reasons for this, and 
among them is the banding together of the rich 
nations in order to maintain eco¬nomic dominance, 
which some say is actually a form of imperialism.
24.	We in Malaysia are very much affected by 
this. As a nation, we have tried to live within 
the rules, formal and informal, which govern 
economic relations between nations. We have even 
refrained from nationalizing industries set up 
during colonial days, which were engaged in 
literally extracting wealth from our country for 
foreigners who frequently do not even know where 
Malaysia is, much less care for the well- being 
of its people. But our patience and sense of fair 
play are being taxed to the limit by the market 
manipulations abroad which, in effect, reduce our 
people to the status of underpaid laborers. As a 
producer of primary commodities like tin, rubber 
and palm oil, we are as much entitled to a fair 
return on our outlay as any producer of 
manufactured goods in the developed countries. 
Producing these primary products is no longer 
merely a question of having enough land or 
minerals and cheap labour. These days, expensive 
capital outlay is needed to explore, extract and 
develop them, and also to do the required 
research and development. The indications are 
that these costs and the technology required will 
increase steadily in the years to come. Thus, 
money is needed, not merely for profits, but for 
future development, for our own income and for 
the needs of the world.
25.	While the manufactured goods that we buy 
are priced according to the costs of production 
and marketing—plus, of course, a hefty profit—the 
prices of primary products seem to bear no 
relation to any of those costs. They are priced 
according to the whims and fancies of a host of 
people who have nothing to do with their 
production. The various exchanges located in the 
developed countries literally manipulate prices 
in order to make a profit for the brokers, the 
dealers, the speculators and others. These people 
make money when the prices go up. They also make 
money when the prices come down. Therefore, it 
suits them to cause a "yo-yo" effect in commodity 
prices. In addition, these exchanges are 
exclusive clubs, where the producers are unable 
to secure membership. The brokers and others who 
trade on the exchanges are the same people who 
make the rules, apply the rules and arbitrate. Is 
it any wonder that whenever their profits are 
threatened they change the rules so as not only 
to save themselves, but to make a handsome profit 
as well?
26.	That is the situation in the tin and 
rubber markets today. It has played havoc with my 
country's eco¬nomy. We have tried to reduce price 
fluctuations by having producer-consumer 
agreements, but this is an arrangement that taxes 
the producers when prices are down but which 
benefits the consumers when price trends are 
upwards. It is a case of "heads I win, tails you 
lose".
27.	As if all that were not enough, the 
United States maintains a stockpile, ostensibly 
for strategic —meaning security—reasons. We fully 
support the needs of the United States for 
strategic reserves, but the administration of 
that reserve is clearly not influenced by 
problems of strategy. The stockpile is merely a 
rich nation's monopolistic weapon, used to 
depress prices of commodities for the benefit of 
the consumers.
28.	Such is the fate of the producers of 
primary commodities that they now have to sell 
three to five times as much of their produce as 
they did 20 years ago in order to buy the same 
amount of manufactured goods from the developed 
countries. In other words, the gap between rich 
and poor has widened by 300 to 500 per cent in 
the last 20 years or so.
29.	Malaysia is trying to break the vicious 
circle of the old commodity market system. We are 
trying to set up a more suitable system which 
will maintain reasonable prices while ensuring 
adequate supplies of tin and rubber to the world. 
To that end, we have tried to form a viable and 
effective producers' asso¬ciation. There is no 
intention to create a monopolistic situation. We 
know full well that unreasonableness on our part 
would result in reduced consumption and a switch 
to substitutes. We hope that producer countries 
everywhere will appreciate the need for this 
strategy and participate in it.
30.	Commodity prices today arc at their 
lowest. We can blame the recession for that. But 
what we regret is that this recession is 
man-made. There is no shortage of supply, nor is 
there a shortage of demand. Energy is plentiful 
and the level of technology is unprece¬dented^ 
high. Yet suddenly, no one wants to buy what only 
yesterday he could not get enough of. And those 
who want to buy are without the necessary foreign 
exchange. Indeed, many poor countries have 
virtually to sell their souls in order merely to 
survive.
31.	As I have said, this world-wide 
depression is man-made. It is made in the 
powerful countries by short-sighted people. 
Foremost among the decisions that led to the 
diminution of world trade is the increase in 
interest rates. The high cost of money has 
reduced investments, shrunk inventories and 
stifled new business initiatives. Thus a lot of 
commodities are floating around unsold and 
unsought, further depressing prices.
32.	True, some people have waxed rich in this 
depression, but the price is high in terms of 
unem¬ployment, bankruptcies and misery for the 
poor. The world's economy cannot go on like this 
for long. There will be violence, riots and 
revolutions; Governments will fall, and anarchy 
will prevail. The longer the depression lasts, 
the longer it will take to recover.
33.	As this depression is man-made, man must 
unmake it too. The first need is the lowering of 
interest rates, even if it causes slightly higher 
inflation. Secondly, the protectionism of the 
rich nations must be reduced if not done away 
with altogether. If this cannot be done, at least 
the protectionist policy should be made more 
discriminating. The developing nations should not 
be subjected to any protectionist measures. This 
should at least soften the impact of the 
recession on them. The rich countries, too, would 
benefit as the improved income of the poor would 
enable them to buy more manufactured goods. The 
world has suffered enough from this depression. 
We need action now. We need the reversal of 
policies that are so obviously wrong. We should 
like to appeal to those people who wield so much 
power to heed the needs of the world. Reverse the 
policies you have made, and the world will 
remember you as saviors.
34.	The participating Members of the United 
Nations must congratulate themselves on the 
successful conclusion of the Third United Nations 
Conference on the Law of the Sea. The days when 
the rich nations of the world could take for 
themselves what¬ever territory and resources they 
had access to be over. Henceforth all the 
unclaimed wealth of this earth must be regarded 
as the common heritage of all the nations of this 
planet. The seas and the sea-bed are undoubtedly 
going to be the source of wealth for the future. 
There is no reason why the minerals and other 
resources now found on the exposed surfaces of 
the planet will not be found in the sea-bed! The 
problem is, of course, one of exploration and 
extrac¬tion. The high cost and the sophisticated 
technology required will be well beyond the 
capacity of the poor nations. Unless they can 
have a share as of right whenever this wealth is 
extracted ^ the gap between them and the rich 
nations going to widen even more. When finally 
they do have the capacity, much of the readily 
accessible wealth will have been exhausted. It is 
to be hoped that, given the agreement on the law 
of the sea, the poor nations will get their fair 
share.
35.	But there remain certain areas in the 
world which are not covered by any international 
agreement. According to present norms, 
territories colonized by the old colonial Powers 
must be decolonized—that is, they must be 
returned to the natives or the original 
inhabitants. United Nations concern on this issue 
is reflected in the permanent Special Committee 
on the Situation with regard to the 
Implementation of the Declaration on the Granting 
of Independence to Colonial Countries and 
Peoples. However, there are still land areas 
which have neither natives nor settlers. There is 
therefore no one to inherit the land and to set 
up viable governments should the claims of the 
metropolitan Powers be given up. Because of this, 
little attention has been paid to these areas.
36.	It is now time that the United Nations 
focused its attention on these areas, the largest 
of which is the continent of Antarctica. A number 
of countries have in the past sent expeditions 
there which have not limited themselves to mere 
scientific exploration but have gone on to claim 
huge wedges of Antarctica for their countries. 
Those countries are not depriving any natives of 
their lands, and they are therefore not required 
to decolonize. But the fact remains that those 
uninhabited lands do not legally belong to the 
dis¬coverers, just as the colonial territories do 
not belong to the colonial Powers. Like the seas 
and the sea-bed, those uninhabited lands belong 
to the international community. The countries now 
claiming them must give them up so that either 
the United Nations can administer those lands or 
the present occupants can act as trustees for the 
nations of the world. At present the exploitation 
of the resources of Antarctica is too costly and 
the technology is not yet available, but no doubt 
the day will come when Antarctica can provide the 
world with food and other resources for its 
development. It is only right that such 
exploita¬tion should benefit the poor nations as 
much as the rich.
37.	Now that we have reached agreement on the 
law of the sea the United Nations must convene a 
meeting in order to define the problem of 
uninhabited lands, whether claimed or unclaimed, 
and to determine the rights of all nations to 
those lands. We are aware of the Antarctic 
Treaty,' concluded by a few nations, which 
provides for their co-operation for scientific 
research and prohibits non-peaceful activities. 
While there is some merit in this Treaty, it is 
nevertheless an agreement between a select group 
of countries and does not reflect 6he true 
feelings of the Members of the United Nations or 
their just claims. A new international agreement 
is required so that historical episodes are not 
made into facts to substantiate claims.
38.	As I said at the beginning, the world is 
today beset by crises of various kinds. To 
believe otherwise would be to ignore the 
realities before us. It is imper¬ative that we 
take cognizance of this fact and mobilize all our 
efforts to overcome these crises. We can do this 
if we choose to, or we can let the opportunity 
slip by. Never before has human ingenuity in 
science and technology reached such a level of 
development as it has today. But we must use it 
wisely,not in pursuit of sophisticated weaponry 
for purposes of war; we must instead harness it 
for peaceful and beneficial uses for the common 
good.
39.	It is an imperiled world in which we are 
living, and we must put it right at all costs. 
This could come about if nations were willing 
effectively to implement past and future 
resolutions of the United Nations and related 
agencies, for this would not only help to restore 
the international community's confidence in the 
United Nations but also contribute to the 
reso¬lution of the current conflicts and crises. 
I urge all Members of the Organization to give 
their fullest co¬operation and all support 
towards this end so that international peace, 
stability and security may be achieved.
